Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Collins Kusi Sakyi appeals the district court’s order denying his motion to file a late 28 U.S.C. § 2255 (2006) motion, his petition for writ of error corum nobis, and his request for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Sakyi’s request for court appointed counsel and affirm the district court’s order for the reasons stated by the district court. United States v. Sakyi No. 1:97-cr-00181-WCS-2 (E.D. Va. filed Jan. 13, 2009; entered Jan. 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.